250 F.2d 283
Willmore KNIGHT, Plaintiff-Appellant,v.Joseph D. BIBB, Director, etc., et al., Defendants-Appellees.
No. 12006.
United States Court of Appeals Seventh Circuit.
December 20, 1957.

Willmore Knight, pro. per.
Latham Castle, Atty. Gen., William C. Wines, Theodore G. Maheras, Asst. Attys. Gen., of counsel, for appellees.
Before FINNEGAN, SCHNACKENBERG and HASTINGS, Circuit Judges.
FINNEGAN, Circuit Judge.


1
We think dismissal of plaintiff's complaint for damages under the Civil Rights Act, 42 U.S.C.A. § 1981 et seq., was legally sound and correct. We have found no error affecting substantial rights. Knight's allegations of his beatings and maltreatment of the plaintiff by the Warden and other officers at the Illinois State Penitentiary, where he is now an inmate, bring this case under our opinion reported as United States ex rel. Atterbury v. Ragen, 7 Cir., 1956, 237 F.2d 953, and the cases there collected.


2
The judgment appealed is affirmed.


3
Affirmed.